internal_revenue_service number info release date aug uilc cc psi 1-genin-134773-02 dear we are responding to correspondence regarding and a request for its s_corporation_election to be effective for date because you have responded pursuant to the day period set forth in a letter issued by cincinnati service_center we were able to intervene on your behalf within sixty days from the date stamped above you should expect to receive a letter confirming the acceptance of your election for please note that the irs has developed two cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
